Citation Nr: 0628802	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-00 027A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from August 1961 to May 
1964.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Seattle, Washington (hereinafter RO).  
The case was remanded for additional development by the Board 
in December 2003, and the requested development has been 
substantially accomplished.  

In July 2002, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  There is evidence of in-service treatment for back 
problems and a VA medical opinion linking current 
degenerative disc disease of the lumbosacral spine, 
postoperative status, to service. 

2.  A preponderance of the evidence is against a finding that 
the veteran was involved in combat.

3.  There is no independent evidence to corroborate that the 
veteran experienced the stressors alleged by him to have 
resulted in PTSD.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
degenerative disc disease of the lumbosacral spine, 
postoperative status, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005). 

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2004 and May 
2005.  Through these letters and other notifications, the RO 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The May 2005 letter also informed the veteran of the 
specific information necessary to verify the occurrence of 
stressors alleged to have resulted in PTSD.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claims.

In light of the Board's denial of the claim for service 
connection for PTSD, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant with respect to 
this claim under the holding in Dingess v. Nicholson, 19 Vet. 
App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue of entitlement to service connection 
for PTSD.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).  With 
regard to the grant of service connection for degenerative 
disc disease of the lumbosacral spine, postoperative status, 
the RO is responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating this award.  

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Low Back Disability 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records, while reflecting 
a negative examination of the back upon separation 
examination in March 1964, do reflect treatment for back 
pain, to include in November 1961 after a fall, August 1962 
after serving on a "Swift Stick" exercise at Fort Bragg, 
and February 1964 after lifting weights.  At his hearing 
before the undersigned, the veteran explained that a "Swift 
Stick" exercise was a part of his parachute jump training.  
He also testified that he participated in approximately 48 
parachute jumps during his training, and that he sustained 
injuries, typically to his back, after 12 to 15 of these 
jumps.  

At the hearing and in written contentions of record, the 
veteran referred to a specific injury in April 1963 as being 
the most severe injury sustained to the back.  He asserted 
that this injury was the result of slamming into the radio he 
was wearing on his back after a parachute landing while 
participating in war games for the Strike Command in Yakima, 
Washington.  He stated this injury was also the result of 
landing on frozen ground, and he has submitted as support for 
this assertion data collected from the National Oceanic and 
Atmospheric Administration (NOAA) indicating that the average 
low temperature for the Yakima Air Terminal in April 1963 was 
35 degrees.  Following this landing, the veteran testified 
that he was taken by ambulance to a medical tent.  

There is no contemporaneous evidence referencing the April 
1963 accident in the service medical records.  A possible 
explanation for this fact offered by the veteran is contained 
in testimony before the undersigned to the effect that 
essentially immediately after his arrival to the hospital 
tent, the Red Cross transported him to his home in Pomeroy, 
Washington to attend his grandmother's funeral.  While at 
home, the veteran stated that his back bothered him so much 
that had to take leave, and that he was treated for his back 
pain by his family doctor who has long since deceased.  As 
confirmation of this assertion, the veteran solicited a 
letter dated in July 2002 from a person who stated that the 
veteran was a member of one of his teams during his service 
in the United States Strike Command, and that he recalled 
this "mishap" referenced by the veteran, as well as the 
fact that he had to leave the hospital to attend his 
grandmother's funeral.  He indicated he picked up the veteran 
later at the airport in Tampa, Florida. 

While there is no contemporaneous evidence confirming the 
occurrence of the April 1963 accident as testified to by the 
veteran in the service medical or personnel records, his DD 
Form 214 does reflect duty as a radio operator and receipt of 
the Parachute Badge.  The service personnel records also 
confirm service with the United States Strike Command at the 
MacDill Air Force Base in Tampa, Florida from January 1963 to 
May 1964.  

The first evidence of post-service treatment for a back 
disability is in 1972, with records dated in that year 
reflecting treatment, including a discectomy, for a herniated 
disc at L4-L5.  The medical evidence thereafter reflects 
further surgery for what was diagnosed as a disc herniation 
on the left at L4-L5 and L5-S1 in March 1995.  With regard to 
the question of the whether this post-service back disability 
was etiologically related to service, a VA physician, after 
reviewing the claims file; listening to the veteran's 
history, which was in large part similar to his testimony as 
set forth above; and examining the veteran; concluded as 
follows in May 2005:   
 
The [v]eteran was doing well until during 
military training with the U.S. Strike 
Command in Yakima, Washington when he had 
a parachute accident and slammed on the 
radio he was working with and injured his 
back.  He developed severe low back pain, 
which has been intermittent since then.  
Subsequently he had imaging studies done, 
which showed that he had a herniated disc 
of the left side involving L4-L5 and L5-
S1.  He never had any back problem(s) 
prior to that incident.  It is my medical 
opinion that the [v]eteran's lumbar disc 
disease is more likely due to the 
parachute injury he sustained during 
military service.  

The above medical opinion is not refuted by any other medical 
opinion of record, nor is there any evidence of a significant 
post-service injury to the back.  In this regard, the veteran 
testified at the hearing before the undersigned that his 
employment after service was mostly sedentary in nature, and 
that he never injured his back after service.  He testified 
that he received almost continual treatment, to include from 
local chiropractic and pain clinics, for his back pain from 
the time of his separation from service, but that the records 
from this treatment were no longer maintained.  

In short and after considering the above evidence, while the 
record does not contain definitive objective evidence to 
confirm the entirety of the veteran's contentions, there is 
sufficient evidence of record, to include the May 2005 VA 
medical opinion and the evidence of in-service parachute 
jumps and back treatment, to at least place the weight of the 
positive and negative evidence as to whether the veteran's 
current back disability is related to parachute jumps in 
service in relative balance.  Thus, the claim for service 
connection for a low back disability will be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  PTSD 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 2002, governing regulations provided that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The regulation implemented the Cohen decision, which 
had held that 38 C.F.R. § 3.304(f) did not adequately reflect 
the law of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment, March 7, 1997, was the date 
the Cohen decision was issued by the Court.

More recently, section 3.304(f) was amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current legal criteria.  See, e.g., VAOPGCPREC 7-2003.  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  As the April 2006 SSOC essentially 
discussed, in substance, the pertinent aspects of the amended 
provisions discussed above, no prejudice will accrue to the 
veteran by the adjudication below.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

With the above criteria in mind, the facts will be briefly 
summarized.  The Board notes that the veteran's awards and 
decorations do not reflect combat, and there is otherwise no 
objective evidence in his service personnel or medical 
records that he was involved in combat.  To this end, while 
the veteran testified before the undersigned that he was in 
Vietnam briefly setting up radio communications at two camps 
in 1964, and has otherwise submitted written argument 
attesting to this and other traumatic "secret" missions in 
various countries, there is no objective evidence 
corroborating any overseas or combat service.  As such, the 
Board must conclude that the preponderance of the evidence 
weighs against a finding that the veteran served in combat.  

As discussed above, in cases involving stressors for veterans 
not shown to have been engaged in combat, such as in the 
instant case, "the veteran's lay testimony regarding in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
credible evidence."  Doran v. Brown, supra, at 289.  In this 
case, there has been no credible evidence obtained to 
substantiate that the veteran experienced the claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor, as 
required by 38 C.F.R. § 3.304.  In this regard, while the 
record, particularly reports from a July 1999 VA psychiatric 
examination, reflects a diagnosis of PTSD, the diagnosis was 
based on the veteran's unverified and uncorroborated accounts 
as to his in-service experiences.  As such, the diagnosis is 
not probative.  See Swann, supra.  

The July 1999 diagnosis of PTSD followed the veteran's 
account to the examiner, repeated in voluminous written 
contentions and sworn testimony to the undersigned, that 
while performing war games at Ft. Bragg, North Carolina in 
February 1964, he witnessed the death of his Strike Command 
team leader, Captain Robert T. Vance, in a parachute 
accident.  While the record includes photocopies from a 
newspaper article with a date of February 25 (the year of the 
incurrence being unspecified) confirming the death of Strike 
Command officer Robert T. Vance at Fort Bragg in a parachute 
accident, there is no evidence to support the veteran's 
assertion that he was a witness to this accident or was at 
Fort Bragg on the date of this incurrence.  In this regard, a 
service medical record places the veteran at the optometry 
clinic at the Fort MacDill Air Force Base, Florida on 
February 24, 1964.  A service medical record from a visit to 
a clinic at MacDill on February 4, 1964, indicated the 
veteran injured his sternum after tripping over a foot 
locker, and another visit to a clinic to MacDill on February 
20, 1964, reflects treatment for a muscle pull or strain 
after the veteran lifted weights.  Finally, a February 28, 
1964, entry reflects that the veteran was medically excused 
from jumping.  Given this evidence, and the lack of any 
objective evidence that would place the veteran at Ft. Bragg 
on the date of the accident in question, the Board finds that 
the veteran's asserted witnessing of this accident has not 
been corroborated by credible evidence.  

The veteran described another stressor to the examiner at the 
July 1999 examination, as he also has in written argument and 
sworn testimony, involving witnessing the death of a fellow 
service member when he was electrocuted on a communications 
pole at "Avon Park" at MacDill Air Force Base.  However, 
this incident as described by the veteran has not been 
corroborated by objective evidence.  In short, because there 
is no credible supporting evidence that the veteran was 
exposed to this stressor or the other stressors as alleged, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As a result, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine, postoperative status, is allowed.  

Service connection for PTSD is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


